Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Shea on 01/18/2022.

The application has been amended as follows: 
In the claims:
1. (Currently Amended) A method of presenting moving images or videos corresponding to a still image, comprising: 
storing a still image and a moving image or video corresponding to the still image into a cloud storage;  
extracting feature points from the still image stored in the cloud storage, and storing the 
feature points into the cloud storage in a manner which associates the feature points with the still image;
	extracting feature points from a first still image when a device obtains the first still image through scanning, comparing and judging whether the extracted feature points match feature points of each still image stored in the cloud storage to determine a second still image whose 
feature points match the feature points of the first still image;  and
,
	wherein the moving image or video corresponding to the still image is generated by:
	receiving anchor points configured in the still image, dividing the still image into a moving part and a still part using the anchor points; determining a movement intensity of the moving part according to a length of an input arrow, and a movement direction of the moving part according to a direction of the input arrow; and generating the moving image or video corresponding to the still image by deforming image contents in the moving part according to the movement intensity and the movement direction while image contents in the still part are kept unchanged.

Claim 2 has been cancelled. 

11. (Currently Amended)  The method of claim 1, further comprising: 
	storing user information corresponding to the still image when the still image is stored into the cloud storage;  and
	storing information of another user into the cloud storage in a manner which associates the information of the another user with a third still image when a user shares the third still image in the cloud storage with the another user. 
 

13. (Currently Amended) A system of presenting moving images or videos corresponding to a still image, comprising: 
	a [[storage module]] memory storing at least one instructions, and 
	at least one processor configured to execute the one or more instructions to:
[[a first feature extracting module, a second feature extracting module, a feature]] [[matching module and a rendering module; wherein]]
[[ the storage module, is configured to]] store a still image and a moving image or video and feature points corresponding to the still image into a cloud storage; 
[[the first feature extracting module, is configured to]] extract feature points of a still image stored in the cloud storage; 
[[the second feature extracting module, is configured to]] extract feature points from a first still image when a device obtains the first still image by scanning; 
[[the feature matching module, is configured to]] compare and judge whether the feature points extracted [[by the second feature extracting module]] match the feature points of each still image corresponding to the same user in the cloud storage to determine a matching second still image; and 
[[the rendering module, is configured to]] render a moving image or video corresponding to the second still image stored in the cloud storage at a position of the first still image, 
	wherein the moving image or video corresponding to the still image is generated by: 
	receiving anchor points configured in the still image, dividing the still image into a moving part and a still part using the anchor points; determining a movement intensity of the moving part according to a length of an input arrow, and a movement direction of the moving part according to a direction of the input arrow; and generating the moving image or video corresponding to the still image by deforming image contents in the moving part according to the movement intensity and the movement direction while image contents in the still part are kept unchanged.

Claim 14 has been cancelled. 

Claim 15 has been cancelled. 

Allowable Subject Matter
Claims 1 and 3-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fail to teach, disclose or suggest the combination and sequence of features as claimed and arranged by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421